PER CURIAM.
Motion for new trial on ground of newly discovered evidence. Reference to the return on the appeal from the final order herein will show that Owen and Peter Costello endeavored to evade responsibility for goods sold to them, or either of them, counterclaimed by the tenant. These moving papers show that, in an action in the City Court subsequently brought by Seidenberg against Jackson to recover $1,350 agreed to be paid by Jackson for an assignment by Seidenberg of his claim of $1,500 against Peter Costello, he and his brother Owen made affidavits, verified January 24, 1908, stating that Peter Costello was indebted to Seidenberg for goods sold during a period of two years in the sum of $725. Counsel for the landlord presents objections to the motion upon which it is not necessary to pass, as we have concluded to reverse the final order.
Appeal dismissed, without costs.